OMB APPROVAL OMB Number: 3235-0518 Expires: September 30, 2017 Estimated average burden hours per response UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form CB TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM (AMENDMENT NO. ) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) [ ] Securities Act Rule 802 (Exchange Offer) [X] Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) [ ] Exchange Act Rule 14d-1(c) (Third Party Tender Offer) [ ] Exchange Act Rule 14e-2(d) (Subject Company Response) [ ] Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8) [ ] Note: Regulation S-T Rule 101(b)(8) only permits the filing or submission of a Form CB in paper by a party that is not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act. Banca Montedei Paschi di Siena S.p.A. (Name of Subject Company) Not Applicable (Translation of Subject Company's Name into English (if applicable)) Italy (Jurisdiction of Subject Company's Incorporation or Organization) Clifford Chance US LLP (Name of Person(s) Furnishing Form) Euro 1,000,000,000 Series 1 Fixed Covered Bonds due 30 June 2015 Euro 1,470,000,000 Series4 Fixed Covered Bonds due9 February 2018 Euro 1,250,000,000 Series5 Fixed Covered Bonds due15September 2016 Euro 500,000,000 Series9 Floating Covered Bonds due29 September 2015 Euro 400,000,000 Series12 Floating Covered Bonds due 29March 2017 Euro 500,000,000 Series 13 Floating Covered Bonds due30June 2017 Euro 500,000,000 Series 14 Floating Covered Bonds due 29September 2017 Euro 1,000,000,000 Series 15 Fixed Covered Bonds due16April 2021 Euro 1,500,000,000 Series 16 Fixed Covered Bonds due 16July 2024 Euro 75,000,000 Series 1 Fixed Registered Covered Bonds due 13May 2026 Euro 75,000,000 Series2 Fixed Registered Covered Bonds due 13 May 2030 Euro 50,000,000 Series3 Fixed Registered Covered Bonds due 13 May 2031 (Title of Class of Subject Securities) Not Applicable (CUSIP Number of Class of Securities (if applicable)) CT Corporation System, 111 Eighth Avenue
